Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2010/0095617 (Scholte-Wassink).
	Regarding independent claim 1, Scholte-Wassink discloses a pile (110, 250, figure 2), extending above and below ground level, having at an upper portion (110) a wind turbine (100) for generating an electrical current and at a lower portion below ground, housing a geothermal system (paragraph 16 discloses that a geothermal system with a heat exchanger is located inside cavity 220; also everything inside the cavity 220 is underground that can be considered parts of the geothermal system) for transferring heat to or from the ground wherein a portion of the pile below ground provides a means of stabilizing and anchoring the portion of the pile above ground (foundation 250 provides support for the system).
	Regarding claims 2-3, paragraph 3 discloses that the wind turbine generates electricity that is fed and stored in a utility grid, paragraph 21 discloses that the equipment inside cavity 220 is connected to the grid, the power storage devices including batteries are also inside the cavity.  Thus, it’s clear that  the power from the grid is used to drive those equipment.
	Regarding claims 4, 6, the pile has at least two sections 110, 250, with different diameters.
	Regarding claim 7, note the ladder in paragraph 13.

Claim(s) 1-6, 9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2021/0091634 (Nash).
	Regarding independent claims 1, 9, Nash discloses a pile (geothermal well 17 having flange 11, and airflow nozzle 30 also have complement flange, figure 5), extending above and below ground level, having at an upper portion (30) a wind turbine (31) for generating an electrical current and at a lower portion below ground, housing a geothermal system (50, 51, 52) for transferring heat to or from the ground wherein a portion of the pile below ground provides a means of stabilizing and anchoring the portion of the pile above ground (well 17 provides support for the system).
	Regarding claims 2-3, figure 1, paragraphs 22-34 discloses that the wind turbine generates electricity that is fed and stored in a utility grid, the power from the grid is used to drive all equipment of the system.
	Regarding claims 4, 6, the pile has at least two sections 30, 11, 17, with different diameters.
	Regarding claim 5, note the flange 11 and the complement flange from nozzle 30.
	

Claim(s) 1-6, 9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2007/0048137 (Hartman).
	Regarding independent claims 1, 9, Hartman discloses a pile (upper pile 124 with flange 177 and lower pile (geothermal well 184) having flange 178, connected together by bolts, paragraph 79, figure 5), extending above and below ground level, having at an upper portion (124) a wind turbine (21, 121) for generating an electrical current and at a lower portion below ground, housing a geothermal system (40, note lower pile 184 is part of the geothermal system because it’s underwater/underground, figure 1 shows the connection between lower pile with geothermal system 40) for transferring heat to or from the ground wherein a portion of the pile below ground provides a means of stabilizing and anchoring the portion of the pile above ground (lower pile 184 provides support for the system).
	Regarding claims 2-3, note paragraph 76.
	Regarding claims 4, 6, the pile has at least two sections 124, 184, with different diameters.
	Regarding claim 5, note flanges 177, 178.

Provisional obviousness double patenting rejections
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/533,894 in view of US 2010/0095617 (Scholte-Wassink). 
Claim 1 of US 17/533,894 recites all the claimed subject matter of claim 8 in this application except for the pile and the wind turbine.  Scholte-Wassink discloses a pile (110, 250, figure 2), extending above and below ground level, having at an upper portion (110) a wind turbine (100) for generating an electrical current and at a lower portion below ground, housing a geothermal system (paragraph 16 discloses that a geothermal system with a heat exchanger is located inside cavity 220; also everything inside the cavity 220 is underground that can be considered parts of the geothermal system) for transferring heat to or from the ground.  It would have been obvious to provide a pile with a wind turbine in the system of claim 1 of US 17/533,894 as taught by Scholte-Wassink for the purpose of generating extra energy from the wind turbine.
This is a provisional nonstatutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fielder, Lakic, Gassendo, Garver, Pflanz, and Yang disclose geothermal system in combination with wind turbines to generate extra energy.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
10/25/2022